NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 1, 2018*
                               Decided February 1, 2018

                                         Before

                           DIANE P. WOOD, Chief Judge

                           MICHAEL S. KANNE, Circuit Judge

                           AMY C. BARRETT, Circuit Judge

No. 17-2388

MICHELLE LUNDY,                                 Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Eastern District of
                                                Wisconsin.
      v.
                                                No. 15-C-1127
HEBRON HOUSE OF HOSPITALITY,
INC.,                                           Lynn Adelman,
      Defendant-Appellee.                       Judge.


                                       ORDER

       Michelle Lundy, an African-American woman, filed this lawsuit against the
operator of Hebron House, a homeless shelter, under the Fair Housing Act. She alleged
that the shelter discriminated against her based on her race by unfairly requiring her to
vacate the shelter after 90 days and denying her access to a rental-assistance program.
The district court entered summary judgment for Hebron House, reasoning that Lundy
had not adduced sufficient evidence to create a genuine issue of material fact about


      * We have agreed to decide the case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 17-2388                                                                       Page 2

whether the shelter’s decisions were race-based and whether the shelter, as opposed to
the U.S. Department of Housing and Urban Development, had any decision-making
authority with respect to rental assistance.

       Lundy appeals and contends that “remand is required because the appellees
discriminated based on race and [failed] to accurately follow HUD [guidelines] for the
Homeless Prevention / Rapid Re-Housing Program.” That is the sum total of her
argument; she does not claim to have raised any material disputes of fact backed up
with evidence, nor does she cite any legal authority that supports her broad conclusion.
Instead she recounts her personal history and repeats allegations from her complaint
(and in her reply brief, attempts to add new factual allegations).

        We construe pro se filings liberally, Anderson v. Hardman, 241 F.3d 544, 545
(7th Cir. 2001), but we cannot meaningfully review an appellate argument that consists
of a single bald conclusion. Even pro se litigants must comply with Federal Rule of
Appellate Procedure 28(a)(8), see Anderson, 241 F.3d at 545–46, which requires that a
brief contain a cogent argument with citations to authority. Although we “are generally
disposed toward providing a litigant the benefit of appellate review,” we will not
concoct arguments or conduct legal research for a litigant. Id. at 545. Because Lundy has
not presented an argument, we must dismiss her appeal.

                                                                             DISMISSED